Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an Examiner's Statement of Reasons for Allowance:
The applicant's amendment filed 8/9/2021has overcome the technical deficiencies and the prior art rejection.  Claims 1-23 are allowed because the prior art of record fails to disclose that:
-a signal path having an input and an output, the signal path comprising a first conductive layer overlying one of the plurality of dielectric layers, the conductive layer of the signal path being elongated in the first direction, the first conductive layer of the signal path having a first edge aligned with the first direction and a second edge parallel with the first edge, and wherein the first conductive layer of the signal path comprises a protrusion extending in the second direction and located between the first edge and the second edge in the first direction, and wherein the protrusion has an end edge that is parallel with the first edge and offset from the first edge in the second direction by a protrusion length that is greater than about 50 microns; and an inductor comprising a second conductive layer electrically connected at a first location with the signal path and electrically connected at a second location with at least one of the signal path or a ground as combined in claims 1| and 22.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is (571) 272-1745.  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842